People v Johnson (2020 NY Slip Op 06679)





People v Johnson


2020 NY Slip Op 06679


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: SMITH, J.P., CENTRA, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (1230/99) KA 98-05449.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEMMANUEL JOHNSON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDERMotion for writ of error coram nobis denied.